Dismiss and Opinion Filed June 12, 2013




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-12-01563-CV
                                     No. 05-12-01566-CV
                                     No. 05-12-01567-CV

           CONTINENTAL HERITAGE INSURANCE COMPANY, Appellant
                                  V.
                        STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 2
                                  Dallas County, Texas
             Trial Court Cause No. F11-42292-I, F11-42291-I, and F11-72467-I

                              MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Lewis

       The Court has before it appellant’s May 16, 2013 motion to dismiss appeal. We GRANT

the motion and dismiss this appeal. See TEX. R. APP. P. 42.1(a)(1).



                                                                        PER CURIAM

       121563F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

CONTINENTAL HERITAGE                              On Appeal from the Criminal District Court
INSURANCE COMPANY, Appellant                      No. 2, Dallas County, Texas
                                                  Trial Court Cause No. F11-42292I.
No. 05-12-01563-CV       V.                       Opinion delivered per curiam. Chief Justice
                                                  Wright, Justice Lang-Miers and Justice
THE STATE OF TEXAS, Appellee                      Lewis sitting for the Court.

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee THE STATE OF TEXAS recover its costs of this appeal
from appellant CONTINENTAL HERITAGE INSURANCE COMPANY.


Judgment entered June 12, 2013




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                            –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

CONTINENTAL HERITAGE                              On Appeal from the Criminal District Court
INSURANCE COMPANY, Appellant                      No. 2, Dallas County, Texas
                                                  Trial Court Cause No. F11-42291-I.
No. 05-12-01566-CV       V.                       Opinion delivered per curiam. Chief Justice
                                                  Wright, Justice Lang-Miers and Justice
THE STATE OF TEXAS, Appellee                      Lewis sitting for the Court.

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee THE STATE OF TEXAS recover its costs of this appeal
from appellant CONTINENTAL HERITAGE INSURANCE COMPANY.


Judgment entered June 12, 2013




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                            –3–
              S              Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

CONTINENTAL HERITAGE                              On Appeal from the Criminal District Court
INSURANCE COMPANY, Appellant                      No. 2, Dallas County, Texas
                                                  Trial Court Cause No. F11-72467-I.
No. 05-12-01567-CV       V.                       Opinion delivered per curiam. Chief Justice
                                                  Wright, Justice Lang-Miers and Justice
THE STATE OF TEXAS, Appellee                      Lewis sitting for the Court.

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee THE STATE OF TEXAS recover its costs of this appeal
from appellant CONTINENTAL HERITAGE INSURANCE COMPANY.


Judgment entered June 12, 2013




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                            –4–